DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to application 17531160 filed on 11/19/2021. Claims 1-15 are presented for examination.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of foreign priority document, Application No. KR10-2020-0159807, filed in Korea on 11/25/2020, has been received.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “probe module” in claims 5-11.
Because these claim limitation is being interpreted under 35 U.S.C. 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specifically, the limitations “probe module” in claims 5-11 is interpreted as shown by reference numeral 510 in Figs. 5-7 and their respective disclosure in the specification. 
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Segawa et al. (US Patent Pub. No. 2012/0147070 A1)
Regarding claim 1, Segawa teaches a probe module (Segawa, Fig. 2, display panel 100) comprising: 
a data driving circuit configured to receive image data for a driving test of a display panel from a compensation value generating circuit of a panel inspection apparatus, generate a data voltage corresponding to the image data, and supply the data voltage to a plurality of pixels arranged on the display panel (Segawa, Fig. 2, Data Line Drive Circuit 12 connected to array tester 200 and storage unit 43; Segawa, [0091], data line drive circuit has function of outputting data signal and determine the signal current flow to the drive transistor); 
a pixel sensing circuit configured to sense a characteristic value generated in each of the plurality of pixels receiving the data voltage, generate pixel sensing data including a characteristic value of each of the plurality of pixels, and transmit the generated pixel sensing data to the compensation value generating circuit (Segawa, Fig. 2, array tester 200; Segawa, [0093], array tester reads data stored in holding capacitor corresponding to threshold voltage of drive transistor; Segawa, [0115], a Vth compensation operation; Segawa, [0132], Vth calculated is transmitted to storage unit and stored as a correction parameter); and
a panel connection circuit configured to electrically connect the data driving circuit to the plurality of pixels and electrically connect the pixel sensing circuit to the plurality of pixels (Segawa, [0092], input and output terminals 13 and the connections between the pixels and the respective components).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Segawa et al. (US Patent Pub. No. 2012/0147070 A1) in view of Oh et al. (US Patent Pub. No. 2016/0012798 A1)
Regard claim 2, Segawa teaches the limitations of the parent claim 1 and further teaches the panel connection circuit includes a plurality of data line connection pads for electrically connecting the data driving circuit to the plurality of pixels and a plurality of sensing line connection pads for electrically connecting the pixel sensing circuit to the plurality of pixels (Segawa, Fig. 2, [0092]-[0095] and [0125]-[0126] output terminal 13 provides data to data lines and to current sensing unit 221). 
Segawa does not seem to explicitly teach wherein the plurality of data line connection pads and the plurality of sensing line connection pads are alternately arranged.
However, in a related art of sensing pixel characteristics, Oh teaches it is well-known in the art that in a display panel, data lines and sensing lines for the pixels are alternatively arranged (Oh, Fig. 3, data lines 14A and sensing lines 14B) and so is their connections pads.
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to arranged the data line connection pads and sensing line connections pads alternatively in the array tester of Segawa as suggested by Oh. The suggestion/motivation would have been in order to adopt the array tester of Segawa to be more widely used for the know configuration of display arrangement known in the art (Oh, Fig. 3).
Regard claim 3, Segawa teaches the limitations of the parent claim 1 and further teaches the characteristic value of each of the plurality of pixels includes a current characteristic value (Segawa, Fig. 2, current measuring unit 221).
 
Segawa does not seem to explicitly teach the pixel sensing circuit includes one or more current integrating circuits and sample and hold circuits for sensing the current characteristic value of each of the plurality of pixels.
However, in a related art of sensing pixel characteristics, Oh teaches a sensing circuit with one or more current integrating circuits and sample and hold circuits for sensing the current characteristic value of each of the plurality of pixels (Oh, Fig. 5, Sensing unit SU with current integrator CI and sample and hold unit SH).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to include a current integrating circuit and sample and hold circuit in the array tester of Segawa as suggested by Oh. The suggestion/motivation would have been in order to convert the sensed current into a voltage data that can be processed by processors (Oh, [0056], convert current into sensing voltage Vsen to be output to ADC).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Segawa et al. (US Patent Pub. No. 2012/0147070 A1) in view of Han et al. (US Patent Pub. No. 2006/0187722 A1)
Regard claim 4, Segawa teaches the limitations of the parent claim 1. Segawa does not seem to explicitly teach the display panel is connected to the panel connection circuit in a state in which a source driver integrated circuit (IC) and a timing controller are not mounted thereon.
However, in a related art of testing properties of a display panel, Han teaches gross test are performed before driving circuit is mounted (Han, [0009]-[0015] and [0088]-[0091]), i.e., before a source driver integrated circuit (IC) and timing controller are mounted.
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to perform gross test with the array tester of Segawa as suggested by Han. The suggestion/motivation would have been in order to reduce production cost (Han, [0098]).

Claim 5, 6, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Segawa et al. (US Patent Pub. No. 2012/0147070 A1) in view of Staten et al. (US Patent Pub. No. 2022/0301469 A1)
Regarding claim 5, Segawa teaches a panel inspection apparatus (Segawa, Fig. 2, display panel 100) comprising: 
a probe module (Segawa, array tester 220 with data line drive circuit and the respective connections to the pixels) configured to sense a characteristic value generated in each of a plurality of pixels and generate and transmit pixel sensing data including the characteristic value of each of the plurality of pixels, during a driving test of a display panel in which a plurality of pixels are arranged (Segawa, Fig. 2, array tester 200; Segawa, [0093], array tester reads data stored in holding capacitor corresponding to threshold voltage of drive transistor; Segawa, [0115], a Vth compensation operation; Segawa, [0132], Vth calculated is transmitted to storage unit and stored as a correction parameter; Segawa, Fig. 2, Data Line Drive Circuit 12 connected to array tester 200 and storage unit 43; Segawa, [0091], data line drive circuit has function of outputting data signal and determine the signal current flow to the drive transistor); 
a compensation value generating circuit configured to receive the pixel sensing data from the probe module, select one or more pixels having a characteristic value deviation from the plurality of pixels using the pixel sensing data, and generate compensation value data for compensating for the characteristic value deviation of the one or more pixels during the driving test (Segawa, Fig. 2, array tester 200; Segawa, [0115], a Vth compensation operation; Segawa, [0132], Vth calculated is transmitted to storage unit and stored as a correction parameter); and 
a communication circuit configured to transmit the compensation value data to a memory of an integrated circuit (IC) (Segawa, Fig. 2, communication unit 222 and storage unit 43; Segawa, [0132], Vth calculated is transmitted to storage unit and stored as a correction parameter).
Segawa does not seem toe explicitly teach the memory of an integrated circuit (IC) mounted on the display panel after the testing of driving.
However, in a related art of sensing and calibrating a display panel, Staten teaches a memory of an integrated circuit mounted on a display panel after the testing of driving (Staten, [0011], factory calibration data stored in memory integral to the display for future retrieval).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to store the compensation/calibration values of Segawa in a memory mounted on the display panel after the testing of driving as suggested by Staten. The suggestion/motivation would have been in to easily recalibrate the display back to factory setting without external measurement unit (Staten, [0012]).
Regarding claim 6, Segawa in view of Staten teaches the limitations of the parent claim 5 and further teaches during the driving test, the compensation value generating circuit is configured to transmit image data for the driving test to the probe module, and the probe module is configured to generate a data voltage corresponding to the image data and supply the generated data voltage to the plurality of pixels (Segawa, Fig. 2, Data Line Drive Circuit 12 connected to array tester 200 and storage unit 43; Segawa, [0091], data line drive circuit has function of outputting data signal and determine the signal current flow to the drive transistor).
Regarding claim 10, Segawa in view of Staten teaches the limitations of the parent claim 5 and further teaches the compensation values generating circuit generates the compensation values data in a form of a look-up table (Staten, [0017], calibration data can be stored in look up table LUT).
Regarding claim 11, Segawa in view of Staten teaches the limitations of the parent claim 5 and further teaches the IC includes a source driver IC (Segawa, Fig. 2, data line drive circuit 12) and a timing controller (Staten, display controller can take in different forms such as a timing controller), and the source driver IC does not include a pixel sensing circuit for sensing the characteristic value of each of the plurality of pixels (Segawa, Fig. 2, array tester not within data line drive circuit 12).

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Segawa et al. (US Patent Pub. No. 2012/0147070 A1) in view of Staten et al. (US Patent Pub. No. 2022/0301469 A1) and Kim et a. (US Patent Pub. No. 2014/0368415 A1)
Regarding claim 7, Segawa in view of Staten teaches the limitations of the parent claim 6. Segawa in view of Staten does not seem to explicitly teach the compensation value generating circuit is configured to previously store, as a reference value, a characteristic value generated when a pixel in a normal state receives the data voltage and compare the characteristic value of each of the plurality of pixels included in the pixel sensing data with the reference value to select the one or more pixels having a deviation from the reference value.
However, in a related art of sensing and compensating for threshold voltage of pixels in a display, Kim teaches comparing a characteristic, i.e., threshold voltage,  with a reference value to select one or more pixels having a deviation from the reference value (Kim, [0017]-[0019], compare threshold voltage with a reference value, i.e., stored, to see if it is larger than it).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to perform the comparison as suggested by Kim in the display of Segawa in view of Staten. The suggestion/motivation would have been in order to identify pixels that are abnormal and allow the display to operate without fault (Kim, [0015]).
Regarding claim 9, Segawa in view of Staten teaches the limitations of the parent claim 5. Segawa in view of Staten does not seem to explicitly teach the compensation value generating circuit is configured to compare the characteristic values of the plurality of pixels included in the pixel sensing data with each other to select the one or more pixels having a characteristic value deviation from the pixels having uniform characteristic values.
However, in a related art of sensing and compensating for threshold voltage of pixels in a display, Kim teaches comparing a characteristic, i.e., threshold voltage,  with a reference value to select one or more pixels having a deviation from the reference value (Kim, [0017]-[0019], compare threshold voltage with a reference value, i.e., stored, to see if it is larger than it).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to perform the comparison as suggested by Kim in the display of Segawa in view of Staten. The suggestion/motivation would have been in order to identify pixels that are abnormal and allow the display to operate without fault (Kim, [0015]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Segawa et al. (US Patent Pub. No. 2012/0147070 A1) in view of Staten et al. (US Patent Pub. No. 2022/0301469 A1) and Jeong et al. (US Patent Pub. No. 2015/0097872 A1)
Regarding claim 8, Segawa in view of Staten teaches the limitations of the parent claim 5. Segawa in view of Staten does not seem to explicitly teach the image data is a data corresponding to a monochromatic image.
However, in a related art of sensing a threshold voltage for pixels in a display, Jeong teach a predetermined image is generally used to test the display and such image generally is a monochromatic image (Jeong, [0006] and [0036]-[0037]).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to use a monochromatic image as suggested by Jeong to test the display of Segawa in view of Staten. The suggestion/motivation would have been in order better sense the variation of properties among the pixels (Jeong, [0038]).

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Segawa et al. (US Patent Pub. No. 2012/0147070 A1) in view of Han et al. (US Patent Pub. No. 2006/0187722 A1) and Staten et al. (US Patent Pub. No. 2022/0301469 A1) 
Regarding claim 12, Segawa teaches a panel correction method of a panel inspection apparatus (Segawa, Fig. 2, display panel 100), the panel correction method comprising: 
a panel connection operation (Segawa, [0092], input and output terminals 13 and the connections between the pixels and the respective components); 
a panel driving operation in which a data voltage for a driving test of the display panel is supplied to a plurality of pixels arranged on the display panel (Segawa, Fig. 2, Data Line Drive Circuit 12 connected to array tester 200 and storage unit 43; Segawa, [0091], data line drive circuit has function of outputting data signal and determine the signal current flow to the drive transistor); 
a pixel sensing operation in which a characteristic value generated in each of the plurality of pixels receiving the data voltage is sensed (Segawa, Fig. 2, array tester 200; Segawa, [0093], array tester reads data stored in holding capacitor corresponding to threshold voltage of drive transistor); 
a compensation value generating operation in which one or more pixels having a characteristic value deviation, among the respective characteristic values of the plurality of pixels, are selected and compensation value data for compensating for the characteristic value deviation of the one or more pixels is generated (Segawa, [0115], a Vth compensation operation; Segawa, [0132], Vth calculated is transmitted to storage unit and stored as a correction parameter); and 
a data storing operation in which the compensation value data is stored in a memory (Segawa, [0132], Vth calculated is transmitted to storage unit and stored as a correction parameter).
Segawa does not seem to explicitly teach the panel connection operation in which a display panel on which an integrated circuit (IC) is not mounted is electrically connected, i.e., testing performed before IC mounted.
However, in a related art of testing properties of a display panel, Han teaches gross test are performed before driving circuit is mounted (Han, [0009]-[0015] and [0088]-[0091]), i.e., before a source driver integrated circuit (IC) and timing controller are mounted.
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to perform gross test with the array tester of Segawa as suggested by Han. The suggestion/motivation would have been in order to reduce production cost (Han, [0098]).
Segawa in view of Han does not seem to explicitly teach the memory is included in the IC, which is mounted on the display panel.
However, in a related art of sensing and calibrating a display panel, Staten teaches a memory of an integrated circuit mounted on a display panel after the testing of driving (Staten, [0011], factory calibration data stored in memory integral to the display for future retrieval).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to store the compensation/calibration values of Segawa in view of Han in a memory mounted on the display panel after the testing of driving as suggested by Staten. The suggestion/motivation would have been in to easily recalibrate the display back to factory setting without external measurement unit (Staten, [0012]).
Regarding claim 13, Segawa in view of Han and Staten teaches the limtations of the parent claim 12 and further teaches in the data storing operation, the IC stores the compensation value data in the memory and is subsequently mounted on the display panel (Han, [0009]-[0015] and [0088]-[0091], gross test are performed before driving circuit is mounted).
Regarding claim 14, Segawa in view of Han and Staten teaches the limtations of the parent claim 12 and further teaches in the data storing operation, the IC includes a source driver IC and a timing controller, and the source driver IC does not include a sensing circuit for sensing the characteristic value of each of the plurality of pixels (Han, [0009]-[0015] and [0088]-[0091], gross test are performed before driving circuit is mounted).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Segawa et al. (US Patent Pub. No. 2012/0147070 A1) in view of Han et al. (US Patent Pub. No. 2006/0187722 A1), Staten et al. (US Patent Pub. No. 2022/0301469 A1) and Jeong et al. (US Patent Pub. No. 2015/0097872 A1)
Regarding claim 15, Segawa in view of Han and Staten teaches the limitations of the parent claim 12. Segawa in view of Han and Staten does not seem to explicitly teach in the panel driving operation, the data voltage corresponds to a monochromatic image and has the same voltage value for each pixel.
However, in a related art of sensing a threshold voltage for pixels in a display, Jeong teach a predetermined image is generally used to test the display and such image generally is a monochromatic image (Jeong, [0006] and [0036]-[0037]).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to use a monochromatic image as suggested by Jeong to test the display of Segawa in view of Han and Staten. The suggestion/motivation would have been in order better sense the variation of properties among the pixels (Jeong, [0038]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG HUI LIANG whose telephone number is (571)272-0487. The examiner can normally be reached M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571) 272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONG HUI LIANG/           Primary Examiner, Art Unit 2693